Citation Nr: 9902118	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-11 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to May 
1946.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 1997 determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the veterans 
application to reopen his claim of entitlement to service 
connection for skin disability.  In July 1997, the Board 
remanded the case to the RO for further development and 
readjudication.

In a Supplemental Statement of the Case, dated in September 
1998, the RO informed the veteran that new and material 
evidence had been received, namely additional service 
records, and the claim of entitlement to service connection 
for a skin disorder had been reopened.  The Board concurs 
with this decision.  The RO reviewed the claim de novo and 
denied service connection for a skin disorder.  The claim was 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran was treated during service for a skin 
disorder, diagnosed as pityriasis rosea.

2.  The record contains no competent evidence that the 
current skin disorder is related to the skin problems during 
service.


CONCLUSION OF LAW

The claim for service connection for a skin disability is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be addressed in each case is 
whether the veteran has submitted a well-grounded claim.  38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, that is, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than mere allegation; the 
claim must be accompanied by evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.  If 
a claim is not well grounded, the appeal must fail with 
respect to it, and there is no duty to assist the claimant 
further in the development of facts pertinent to the claim.  
Murphy, 1 Vet. App. at 81.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The veteran initially filed a claim for entitlement to 
service connection for a skin disorder in July 1987.  He 
indicated that he had received treatment twice for this 
disorder in 1944, once at Fort Bragg and also at Fort 
Campbell.  The RO requested the veterans service medical 
records and was informed by the National Personnel Records 
Center that the records are presumed to have been destroyed 
in a fire in 1973.  The veterans claim for service 
connection for a skin disorder was denied in December 1987 
based on a finding of no demonstration of the claimed 
disability.

In March 1992, the veteran requested, in pertinent part, to 
reopen his claim for service connection for a skin disorder.  
VA outpatient treatment records from March 1990 to July 1992 
were received, as was a daily sick report for the period from 
September through November 1944.  The VA treatment records 
demonstrate treatment for chronic dermatitis, possible 
dyshidrotic lesion, tinea manus and tinea pedis, but do not 
relate any skin disorder to service.  The daily sick report 
shows that the veteran was on sick call but does not note the 
reason.  In rating decisions dated in September 1992, the RO, 
in pertinent part, denied service connection for chronic 
dermatitis based on an absence of nexus to service.

In March 1996, the veteran submitted a request to reopen his 
claim for service connection for a skin disorder.  The 
veteran submitted photocopies of photographs of himself 
apparently as a patient at a military hospital during his 
period of service.  Records from the Surgeon Generals 
Office, received by the RO in September 1997, confirm that 
the veteran was hospitalized at Fort Bragg in April 1944 and 
treated for pityriasis rosea.  Apparently, there was no 
documentation in records from the Surgeon Generals Office of 
treatment for a skin disorder in November 1944 at Fort 
Campbell.  There are no other service records demonstrating 
that the veteran was treated again in 1944 for a skin 
disorder.

In an undated statement from the veteran, apparently received 
around July or August 1987, he noted that two doctors had 
treated his skin disorder.  He identified the doctors as Dr. 
Wills and Dr. Ashley, both of whom were associated with the 
Lee Harvard (or Howard) Medical Center in Cleveland, Ohio.  
The veteran also noted that Dr. Wills had died and Dr. Ashley 
had moved out of Cleveland and the veteran had no idea where 
to locate him.  The veteran did not submit any medical 
records from either of these doctors or the private medical 
center.  In addition, the veteran apparently has not 
responded to the ROs most recent request, in a letter dated 
in July 1997, to complete and return release forms for 
records from Dr. Ashley and the doctor who took over Dr. 
Wills practice.  Accordingly, the veteran has not provided 
the RO with the appropriate authorization to attempt to 
locate the private treatment records which he has identified.

VA outpatient treatment records from 1990 to 1997 demonstrate 
that the veteran consistently complained of skin problems.  
He received treatment for several skin disorders, to include 
hand eczema, tinea pedis, tinea manuum, xerosis, pruritus, 
and lichenification on his hands and lower legs.  

In a statement dated in August 1997, the veterans daughter 
indicated that she remembered that her father received 
treatment for a rash as early as 1965.  She noted that the 
veterans rash continued to bother him to the present.  

A VA dermatology examination report dated in May 1998 
demonstrates that the veterans claims file was reviewed and 
demonstrated that the veteran had received a diagnosis of 
pityriasis rosea in 1944.  The examiner also noted that the 
other medical records in the claims file revealed consistent, 
constant complaints of tinea pedis, tinea manuum, xerosis, 
eczematous dermatitis, and similar related diagnoses.  A 
physical examination revealed that the veteran had scaling on 
his palms and feet, and nail dystrophy.  His neck had 
lichenified hyperpigmented patches and he also had body-wide 
generalized fine scale.  The diagnoses were atopic dermatitis 
on the neck and hands, tinea pedis, and xerosis.  The 
examiner commented that because records dating to the time of 
the veterans service are completely absent, it is not 
possible to render an opinion as to whether the current skin 
disorder was etiologically related to complaints or findings 
noted in service.  However, the examiner also noted that, 
assuming that the diagnosis of pityriasis rosea in 1944 was 
correct, that would not be related to the current findings.

Based on the evidence of record, the veteran has not 
submitted a plausible claim for service connection for a skin 
disorder.  The available service records demonstrate that the 
veteran was treated during service for a skin disorder, 
diagnosed as pityriasis rosea.  In addition, none of the VA 
outpatient treatment records demonstrate that his current 
skin disorders are related to any skin problems during 
service, to include pityriasis rosea.  None of these 
treatment records show a current diagnosis of pityriasis 
rosea.  The statement from the veterans daughter supports 
the fact that he currently has a chronic skin disorder.  
However, this evidence only relates the veterans skin 
disorder back to 1965 and not back to service in the 1940s.  
The May 1998 VA examination report demonstrates that the 
current skin disorders are not related to pityriasis rosea 
which was diagnosed in 1944 during service.

In reaching this determination, the Board recognizes that the 
issue of entitlement to service connection for a skin 
disorder is being disposed of in a manner that differs from 
that used by the RO, that is, whether the claim is well 
grounded rather than whether the veteran is entitled to 
prevail on the merits.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  The Board concludes that 
the veteran has not been prejudiced by its approach in this 
case.  In assuming that the claim was well grounded, the RO 
effectively accorded the veteran greater consideration than 
his claim warranted under the circumstances.  See generally 
Edenfield v. Brown, 8 Vet. App. 384 (1995).


ORDER

The appeal for entitlement to service connection for a skin 
disorder is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
